EXHIBIT 10.70
 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated as of February 10, 2014, is
hereby entered into in the State of Maryland by and between SUCAMPO
PHARMACEUTICALS, INC., a Delaware corporation (the "Company"), and PETER
GREENLEAF ("Executive").
 
WHEREAS, the Board of Directors (“Board”) of the Company desires to hire
Executive as the Chief Executive Officer of the Company;
 
WHEREAS, Executive desires to be employed as the Chief Executive Officer of the
Company;
 
WHEREAS, Executive possesses certain skills, experience or expertise which will
be of use to the Company;
 
WHEREAS, the parties acknowledge that Executive's abilities and services are
unique and will significantly enhance the business prospects of the Company; and
 
WHEREAS, in light of the foregoing, the Company desires to employ Executive as
the Chief Executive Officer as of March 3, 2014 (the "Effective Date") and
Executive desires to be employed on such date.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the Company and Executive hereby agree as follows:
 
Article 1.   Employment Agreement
 
1.1 
Employment and Duties

 
The Company offers and Executive hereby accepts employment with the Company for
the Term (as hereinafter defined) as its Chief Executive Officer, and in
connection therewith, to perform such duties as Executive shall reasonably be
assigned by the Company's Board of Directors. Executive hereby warrants and
represents that Executive has no contractual commitments or other obligations to
third parties inconsistent with Executive's acceptance of this employment and
performance of the obligations set forth in this Agreement. Executive shall
perform such duties and carry out Executive's responsibilities hereunder
faithfully and to the best of Executive's ability, and shall devote Executive's
full business time and best efforts to the business and affairs of the Company
during normal business hours (exclusive of periods of
 
1

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
vacation, sickness, disability, or other leaves to which Executive is entitled).
Executive will perform all of Executive's responsibilities in compliance with
all applicable laws and will ensure that the operations that Executive manages
are in compliance with all applicable laws.
 
Article 2.   Employment Term
 
2.1 
Term

 
The term of Executive's employment hereunder (the "Term") shall be deemed to
commence on March 3, 2014 and shall end on January 31, 2017, unless sooner
terminated as hereinafter provided; provided, however, that the Term shall be
automatically renewed and extended  for  an  additional  period  of one
(1)  year  on  each  anniversary date of this Agreement unless either party
gives a Notice of Termination (as defined below) to the other party at least
sixty (60) days prior to such expiration date.
 
2.2 
Survival on Merger or Acquisition

 
In the event the Company is acquired during the Term, or is the non-surviving
party in a merger, or sells all or substantially all of its assets, this
Agreement shall not automatically be terminated, and the Company agrees to use
its best efforts to ensure that the transferee or surviving company shall assume
and be bound by the provisions of this Agreement.
 
Article 3.  Compensation and Benefits
 
3.1 
Compensation

 
(a)           Base Salary. The Company shall pay Executive a salary at an annual
rate that is not less than Five Hundred and Twenty-Five Thousand and 00/100
dollars ($525,000.00), to be paid in bi-weekly installments, in arrears (the
"Base Salary"). After 2014, the Base Salary will be reviewed by the Compensation
Committee of the Board of Directors ("Compensation Committee") at least
annually, and the Committee's recommendation shall be reviewed and approved by
the Board of Directors. The Base Salary may, in the sole discretion of the Board
of Directors, be increased, but not decreased (unless either mutually agreed by
Executive and the  Company,  or established as part of across-the-board salary
reductions that apply equally to all similarly situated officers as a percentage
reduction in their salaries).
 
 
2

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
(b)           Stock Compensation.
 
(i) Awards. On the Effective Date, the Company shall grant Executive, on the
terms and conditions set forth in the Incentive Stock Option Agreement attached
hereto as Exhibit A and generally described herein, the right and option to
purchase, in whole or in part, 600,000 shares of the Company’s common stock at
the option exercise price as defined in the Incentive Stock Option Agreement in
effect on the grant date, which will be the Effective Date of this Agreement and
which will vest ratably over a 4 year period. In addition, provided the
Executive completes a Board approved strategic plan and assessment of the
Company within 6 months of the Effective Date, the Company shall grant
Executive, on the terms and conditions set forth in the Incentive Stock Option
Agreement attached hereto as Exhibit B and generally described herein, the right
and option to purchase, in whole or in part, an additional 200,000 shares of the
Company’s common stock to vest ratably when the average trading price of such
common stock on the Nasdaq Global Market over any thirty (30) consecutive
trading days equals or exceeds $16 per share prior to the end of the 4 year
performance period. Further, beginning in 2015 and at least annually for the
Term of this Agreement, the Executive shall be eligible for an annual equity
award consistent with a new long-term stock incentive program under the Amended
and Restated 2006 Stock Incentive Plan (“Plan”) subject to the recommendation of
the Compensation Committee and approved by the Board.  It is intended that such
a long-term stock incentive program would provide the Executive with an annual
equity award equivalent to at least $500,000 in fair market value on the grant
date as defined in the Incentive Stock Option Agreement. Executive shall be
eligible for consideration to receive restricted stock grants, incentive stock
options or other awards in accordance with the Plan. Recommendations concerning
the decision to make an award pursuant to that Plan and the amount of any award
are entirely discretionary and shall be made by the Compensation Committee of
the Board.
 
(ii) Effect of Termination of Employment. As more fully set forth in the
Executive’s Incentive Stock Option Agreement and generally described herein, in
the event that, during the Term, (1) the Company terminates Executive's
 
 
3

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
employment by not renewing this Agreement or without Cause, any unvested stock
options that have a duration vesting condition as defined in the Incentive Stock
Option Agreement (such terms shall govern in the event of any conflict with this
Agreement) shall immediately vest to the extent such unvested stock options
would have vested in the twelve (12) months from the Date of Termination; or (2)
if the Company is acquired or is the non-surviving party in a merger, or the
Company sells all or substantially all of its assets, and the Executive is
terminated without cause or terminates his employment for Good Reason, as those
terms and conditions are defined in the Incentive Stock Option Agreement (such
terms shall govern in the event of a conflict with this Agreement), any unvested
stock options under the Plan shall immediately vest and may be exercised only to
the extent the performance targets have been achieved or would be achieved by
such acquisition, merger or sale in accordance with the terms of the Plan and
the Executive's Incentive Stock Option Agreement, which in the event of a
conflict with this Agreement controls.
 
(c)            Bonuses. Executive shall be eligible to receive an annual cash
bonus award targeted at 60% of annual Base Salary in recognition of Executive's
contributions to the success of the Company pursuant to the Company's management
incentive bonus program as it may be amended or modified from time to time. Any
cash bonus awarded for the calendar year 2014 shall be prorated based on the
number of months of employment in 2014. The annual cash bonus may be increased
up to 84% of annual Base Salary based on Executive exceeding performance
objectives established and approved by the Board. Recommendations concerning the
decision to make a cash bonus award and the amount of any cash bonus award are
entirely discretionary and shall be made by the Compensation Committee of the
Board.
 
(d)           Taxes. Executive acknowledges and agrees that Executive shall be
solely responsible for the satisfaction of any applicable taxes that may arise
pursuant to this Agreement (including taxes arising under Code Section 409A
(regarding deferred compensation) or 4999 (regarding golden parachute excise
taxes), and that neither the Company nor any of its employees , officers,
directors, or agents shall have any obligation whatsoever to pay such taxes or
to otherwise indemnify or hold Executive harmless from any or all of such taxes.
For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be
 
 
4

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
treated as a right to a series of separate payments. All compensation due to
Executive shall be paid subject to withholding by the Company to ensure
compliance with all applicable laws and regulations.
 
(e)           Vacation.  Executive shall be entitled to receive 4 weeks of paid
vacation prorated for 2014 and 5 weeks of paid vacation beginning in 2015 for
the remainder of the Term of the Agreement.
 
3.2 
Participation in Benefit Plans

 
Executive shall be entitled to participate in all employee benefit plans or
programs of the Company offered to other employees to the extent that
Executive's position, tenure, salary, and other qualifications make Executive
eligible to participate in accordance with the terms of such plans. The Company
does not guarantee the continuance of any particular employee benefit plan or
program during the Term, and Executive's participation in any such plan or
program shall be subject to all terms, provisions, rules and regulations
applicable thereto.
 
3.3 
Expenses

 
The Company will pay or reimburse Executive for all reasonable and necessary
out-of­ pocket expenses incurred by Executive in the performance of Executive's
duties under this Agreement. Executive shall provide to the Company detailed and
accurate records of such expenses for which payment or reimbursement is sought,
and Company payments shall be in accordance with the regular policies and
procedures maintained by the Company from time to time, and all reimbursements
due under this Agreement shall be separately requested and paid not later than
one year after Executive incurs the underlying expense.
 
3.4 
Professional Organizations

 
During the Term, Executive shall be reimbursed by the Company for the annual
dues payable for membership in professional societies associated with subject
matter related to the Company's interests. New memberships for which
reimbursement will be sought shall be approved by the Company in advance.
 
 
5

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
3.5 
Parking

 
During the Term and where Executive uses an automobile to commute to work, the
Company shall either provide parking for Executive's automobile at the Company's
expense or reimburse Executive for such expense.
 
Article 4.  Termination of Employment
 
4.1 
Definitions

 
As used in Article 4 of this Agreement, the following terms shall have the
meaning set forth for each below:
 
(a)           "Benefit Period" shall mean (i) the twelve (12) month period
commencing on the Date of Termination which occurs in connection with a
termination of employment described in the first sentence of Section 4.4(a)(i)
or (ii) or the twenty-four (24) month period commencing on the Date of
Termination which occurs in connection with a termination of employment
described in the first sentence of Section 4.4(a)(ii), or a period ending when
Executive becomes eligible for group medical benefits coverage from another
source, whichever is shorter.
 
(b)           "Cause" shall mean any of the following:
 
(i)           the gross neglect or willful failure or refusal of Executive to
perform Executive's duties hereunder (other than as a result of Executive's
death or Disability);
 
(ii)           perpetration of an intentional and knowing fraud against or
affecting the Company or any customer, supplier, client, agent or employee
thereof;
 
(iii)           any willful or intentional act that could reasonably be expected
to injure the reputation, financial condition, business or business
relationships of the Company or Executive's reputation or business
relationships;
 
(iv)           conviction (including conviction on a nolo contendere plea) of a
felony or any crime involving fraud, dishonesty or moral turpitude;
 
(v)           the material breach by Executive of this Agreement (including,
without limitation, the Employment Covenants set forth in Article 5 of this
Agreement); or
 
 
6

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
(vi)           the failure or continued refusal to carry out the directives of
Executive's supervisor or the Board that are consistent with Executive's duties
and responsibilities under this Agreement which is not cured within thirty (30)
days after receipt of written notice from the Company specifying the nature of
such failure or refusal; provided, however, that Cause shall not exist if such
refusal arises from Executive's reasonable, good faith belief that such failure
or refusal is required by law.
 
 (c)           "Date of Termination” shall mean the date specified in the Notice
of Termination (as hereinafter defined) (except in the case of Executive's
death, in which case the Date of Termination shall be the date of death);
provided, however, that if Executive's employment is terminated by the Company
other than for Cause, the date specified in the Notice of Termination shall be
at least thirty (30) days from the date the Notice of Termination is given to
Executive.
 
(d)           "Notice of Termination" shall mean a written notice from the
Company to Executive that indicates Section 2 or the specific provision of
Section 4 of this Agreement relied upon as the reason for such termination or
nonrenewal, the Date of Termination, and, in the case of termination or
non-renewal by the Company for Cause, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination or nonrenewal.
 
(e)           "Good Reason" shall mean:
 
(i)           Company effects a material diminution of Executive's position,
authority or duties;
 
(ii)           any requirement that Executive, without his/her consent, move
his/her regular office to a location more than fifty (50) miles from Company's
executive offices;
 
(iii)           the material failure by Company, or its successor, if any, to
pay compensation or provide benefits or perquisites to Executive as and when
required by the terms of this Agreement; or
 
(iv)           any material breach by Company of this Agreement.
 
The Executive shall have Good Reason to terminate Executive's employment if (i)
within twenty-one (21) days following Executive's actual knowledge of the event
which Executive
 
 
7

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
determines constitutes Good Reason, Executive notifies the Company in writing
that Executive has determined a Good Reason exists and specifies the event
creating Good Reason, and (ii) following receipt of such notice, the Company
fails to remedy such event within thirty (30) days, and Executive resigns within
sixty (60) days thereafter. If any of these conditions is not met, Executive
shall not have a Good Reason to terminate Executive's employment.
 
(f)           "Change in Control" shall mean:
 
(i)           the acquisition by any person of beneficial ownership of fifty
percent (50%) or more of the outstanding shares of the Company's voting
securities; or
 
(ii)           the Company is the non-surviving party in a merger; or
 
(iii)           the Company sells all or substantially all of its assets;
provided, however, that no "Change in Control" shall be deemed to have occurred
merely as the result of a refinancing by the Company or as a result of the
Company's insolvency or the appointment of a conservator; or
 
(iv)           the Board of the Company, in its sole and absolute discretion,
determines that there has been a sufficient change in the share ownership or
ownership of the voting power of the Company's voting securities to constitute a
change of effective ownership or control of the Company.
 
4.2 
Termination Upon Death or Disability

 
This Agreement and Executive's employment hereunder, shall terminate
automatically and without the necessity of any action on the part of the Company
upon the death of Executive. In addition, except as prohibited by applicable
law, the Company may terminate Executive’s employment on account of Disability,
as defined in this subparagraph.   “Disability” shall mean a physical or mental
illness, injury, or condition that prevents Executive from performing some or
all of the essential functions of Executive’s job for a period of at least
ninety (90)  consecutive calendar days, or one-hundred and twenty (120) calendar
days whether consecutive or not, during any one (1) year period, as certified by
an independent physician competent to assess the condition at issue, and which
cannot be reasonably accommodated without undue hardship on the Company.
 
 
8

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
4.3 
Company's and Executive's Right to Terminate

 
This Agreement and Executive's employment hereunder may be terminated at any
time by the Company for Cause or, if without Cause, upon thirty (30) days prior
written notice to Executive. In the event the Company should give Executive
notice of termination without Cause, the Company may, at its option, elect to
provide Executive with thirty (30) days' salary in lieu of Executive's continued
active employment during the notice period.  This Agreement and
Executive's  employment  hereunder  may  be  terminated  by  Executive  at  any  time  for  Good
Reason and, if without Good Reason, upon thirty (30) days prior written notice
to the Company.
 
4.4 
Compensation Upon Termination

 
(a)           Severance.
 
In the event the Company terminates Executive's employment without Cause;
pursuant to Section 4.2 due to the disability of Executive, or elects not to
renew this Agreement under circumstances where Executive is willing and able to
execute a new agreement providing terms and conditions substantially similar to
those in this Agreement, Executive shall be entitled to receive: (i) Executive's
Base Salary through the Date of Termination, (ii) reimbursement of any COBRA
continuation premium payments made by Executive for the Benefit Period, and
(iii) a lump sum severance payment equal to twelve (12) months of Executive's
then current annual Base Salary and the current target bonus percentage of the
current annual Base Salary to be made not later than sixty (60) days following
Executive's Date of Termination; provided, however that each of the benefits
provided under clauses (ii) and (iii) hereof are absolutely contingent on
Executive's execution of the Release (as provided in Section 4.4(c) below)
without any revocation having occurred. Notwithstanding the foregoing, the
Company shall, to the extent necessary and only to the extent necessary, modify
the timing of delivery of severance benefits to Executive if the Company
reasonably determines that the timing would subject the severance benefits to
any additional tax or interest assessed under Section 409A of the Internal
Revenue Code. In such event, the payments will be made as soon as practicable
without causing the severance benefits to trigger such additional tax or
interest under Section 409A of the Internal Revenue Code. If any amounts that
become due under Section 4.4 constitute "nonqualified deferred compensation"
within the meaning of Section 409A, payment of such amounts shall not commence
until Executive incurs a "separation from service" within the meaning of
 
 
9

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
Treasury Regulation Section 1.409A-l(h). If, at the time of Executive's
separation from service, Executive is a "specified employee" (under Internal
Revenue Code Section 409A), any benefit as to which Section 409A penalties could
be assessed that becomes payable to Executive on account of Executive's
"separation from service" (including any amounts payable pursuant to the
preceding sentence) shall be paid, without interest thereon, on the date six
months and one day after such separation from service. In no event shall
Executive be entitled to the continuation of any compensation, bonuses or
benefits provided hereunder, or any other payments following the Date of
Termination, other than Base Salary earned through such Date of Termination and
any other benefits payable under Section 4.4(a).
 
 (b)           Change in Control. In the event that Executive is terminated
other than for "Cause" or terminates for Good Reason within twelve (12) months
following the occurrence of a "Change in Control" of the Company or terminates
because this Agreement is not assumed by the successor corporation (or affiliate
thereto) as the result of a Change in Control,
 
Executive shall be entitled to receive: (i) Executive's Base Salary through the
Date of Termination, (ii) reimbursement of any COBRA continuation premium
payments made by Executive for the Benefit Period, and (iii) a lump sum
severance payment equal to twenty-four (24) months of Executive's then current
annual Base Salary and the current target bonus percentage of the current annual
Base Salary (the "Change in Control Severance Payment") to be made not later
than sixty (60) days following Executive's Date of Termination; provided,
however that each of the benefits provided under clauses (ii) and (iii) hereof
are absolutely contingent on Executive's execution of the Release (as provided
in Section 4.4(c) below) without any revocation having occurred. In the event
that Executive shall become entitled to a Change in Control Severance Payment as
provided herein, the Company shall cause its independent auditors promptly to
review, at the Company's sole expense, the applicability to those payments of
Sections 2800 and 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"). If the auditors determine that any payment of the Change in Control
Severance Payment would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax, then such
payment owed to Executive shall be reduced by an amount calculated to provide to
Executive the maximum Change in Control Severance Payment which will not trigger
application of Sections 280G and 4999 of the Code, with any such reduction being
made last with respect to benefits that are not exempt from Code §409A.
 
 
10

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
(c)           Release. Anything to the contrary contained herein
notwithstanding, as a condition to Executive receiving severance benefits to be
paid pursuant to this Section 4.4, Executive shall execute and deliver to the
Company a general release in the form attached hereto as Exhibit C not later
than forty-five (45) days after Executive's Date of Termination. The Company
shall have no obligation to provide any severance benefits to Executive until it
has received the general release from Executive within the time specified in the
preceding sentence, and any revocation or rescission period applicable to the
Release shall have expired without revocation or rescission.
 
Article 5.  Employment Covenants
 
5.1 
Definitions

 
As used in this Article 5 of the Agreement, the following terms shall have the
meaning set forth for each below:
 
(a)           "Affiliate" shall mean a person or entity that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
under common control with another person or entity, including current and former
directors and officers of such an entity.
 
(b)           "Confidential Information" shall mean all confidential and
proprietary information of the Company, its Predecessors and Affiliates, whether
in written, oral, electronic or other form, including but not limited to trade
secrets; technical, scientific or business information; processes; works of
authorship; Inventions;  discoveries; developments; systems; chemical compounds;
computer programs; code; algorithms; formulae; methods; ideas; test data; know
how; functional and technical specifications; designs; drawings; passwords;
analyses; business plans; information regarding actual or demonstrably
anticipated business, research or development; marketing, sales and pricing
strategies; and information regarding the Company's current and prospective
consultants, customers, licensors, licensees, investors and personnel, including
their names, addresses, duties and other personal characteristics. Confidential
Information does not include information that (i) is in the public domain, other
than as a result of an act of misappropriation or breach of an obligation of
confidentiality by any  person;  (ii) Executive can verify by written records
kept in the ordinary course of business was in Executive's lawful possession
prior to its disclosure to Executive; (iii) is received by Executive from a
third party without a breach of an obligation of confidentiality owed by the
third party to
 
 
11

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
the Company and without the requirement that Executive keep such information
confidential; or (iv) Executive is required to disclose by applicable law,
regulation or order of a governmental agency or a court of competent
jurisdiction. If Executive is required to make disclosure pursuant to clause
(iv) of the preceding sentence as a result of the issuance of a court order or
other government process, Executive shall promptly, but in no event more than 72
hours after learning of such court order or other government process, notify,
pursuant to Section 6.1 below, the Company; (b) at the Company's expense, take
all reasonable necessary steps requested by the Company to defend against the
enforcement of such court order or other government process, and permit the
Company to intervene and participate with counsel of its choice in any
proceeding relating to the enforcement thereof; and (c) if such compelled
disclosure is required, Executive shall disclose only that portion of the
Confidential Information that is necessary to meet the minimum legal requirement
imposed on Executive.
 
(c)           "Executive  Work  Product" shall mean all Confidential
Information  and Inventions conceived
of,  created,  developed  or  prepared  by  Executive   (whether individually or
jointly with others) before or during Executive's employment  with the Company,
during or outside of working hours, which relate in any manner to the actual or
demonstrably anticipated business, research or development of the Company,  or
result from or are suggested by any task assigned to Executive or any
work  performed by Executive for or on behalf of the Company or any of its
Affiliates.
 
(d)           "Invention" shall mean any apparatus, biological processes, cell
line, chemical compound, creation, data, development, design, discovery,
formula, idea, improvement, innovation, know-how, laboratory notebook,
manuscript, process or technique, whether or not patentable or protectable by
copyright, or other intellectual property in any form.
 
(e)           "Predecessor" shall mean an entity, the major portion of the
business and assets of which was acquired by another entity in a single
transaction or in a series of related transactions.
 
(f)           "Trade   Secrets" as used in this Agreement, will be given its
broadest possible interpretation under the law applicable to this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
5.2 
Nondisclosure and Nonuse

 
Executive acknowledges that prior to and during Executive's employment with the
Company, Executive had and will have occasion to create, produce, obtain, gain
access to or otherwise acquire, whether individually or jointly with others,
Confidential Information. Accordingly, during the term of Executive's employment
with the Company and at all times thereafter, Executive shall keep secret and
shall not, except for the Company's benefit, disclose or otherwise  make
available to any person or entity or use, reproduce or commercialize, any
Confidential Information, unless specifically authorized in advance by the
Company in writing.
 
5.3 
Other Confidentiality Obligations

 
Executive acknowledges that the Company may, from time to time, have agreements
with other persons or entities or with the U.S. Government or governments of
other countries, or agencies thereof, which impose confidentiality obligations
or other restrictions on the Company. Executive hereby agrees to be bound by all
such obligations and restrictions and shall take all actions necessary to
discharge the obligations of the Company thereunder, including, without
limitation, signing any confidentiality or other agreements required by such
third parties.
 
5.4 
Return of Confidential Information

 
At any time during Executive's employment with the Company, upon the Company's
request, and in the event of Executive's termination of employment with the
Company for any reason whatsoever, Executive shall immediately surrender and
deliver to the Company all records, materials, notes, equipment, drawings,
documents and data of any nature or medium, and all copies thereof, relating to
any Confidential Information (collectively the "the Company Materials") which is
in Executive's possession or under Executive's control. Executive shall not
remove any of the Company Materials from the Company's business premises or
deliver any of the Company Materials to any person or entity outside of the
Company, except as required in connection with Executive's duties of employment.
In the event of the termination of Executive's employment for any reason
whatsoever, Executive shall promptly sign and deliver to the Company a
Termination Certificate in the form of Exhibit A attached to the form of general
release.
 
 
13

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
5.5 
Confidential Information of Others

 
Executive represents that Executive's performance of all the terms of this
Agreement and Executive's employment with the Company do not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
with regard to which Executive has obligations of confidentiality or nonuse, and
Executive shall not disclose to the Company or cause the Company to use any such
confidential proprietary information, knowledge or data belonging to any
previous employer of Executive or other person. Executive represents that
Executive has not brought and will not bring to the Company or use at the
Company any confidential materials or documents of any former employer or other
person that are not generally available to the public, unless express written
authorization for their possession and use has been obtained from such former
employer or other person. Executive agrees not to enter into any agreement,
whether written or oral, that conflicts with these obligations.
 
5.6 
Other Obligations

 
The terms of this Section 5 are in addition to, and not in lieu of, any
statutory or other contractual or legal obligation to which Executive may be
subject relating to the protection of Confidential Information.
 
5.7 
Assignment of Confidential Information and Inventions; Works Made for Hire

 
Executive  hereby assigns to the Company  all right, title and interest  in  all
intellectual property, including any patent applications, trade secrets, know
how, copyrights, software,  or trademarks associated with the
Executive  Work  Product  and  Confidential  Information. Executive hereby
acknowledges and agrees that all Executive Work Product subject to copyright
protection  constitutes  "work made for hire" under United  States
copyright  laws (17 U.S.C. §101) and is owned exclusively by the Company. To the
extent that title to any Executive Work Product subject to copyright protection
does not constitute a "work for hire," and to the extent title to any other
Executive Work Product does not, by operation of law or otherwise, vest in the
Company, all right, title, and interest therein, including, without limitation,
all copyrights, patents and trade secrets, and all copyrightable or patentable
subject matter, are hereby irrevocably assigned to the Company. Executive shall
promptly disclose to the Company in writing all Executive Work
 
 
14

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
Product. Executive shall, without any additional compensation, execute and
deliver all documents or instruments and give the Company all assistance it
requires to transfer all right, title, and interest in any Executive Work
Product to the Company; to vest in the Company good, valid and marketable title
to such Executive Work Product; to perfect, by registration or otherwise,
trademark, copyright and patent protection of the Company with respect to such
Executive Work Product; and otherwise to protect the Company's trade secret and
proprietary interest in such Executive Work Product. Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive's agents and attorneys-in-fact to act for and on
Executive's behalf, and to execute and file any documents and to do all other
lawfully permitted acts to further the purposes of this Section 5.7 with the
same legal force and effect as if executed by Executive.
 
5.8 
Representations

 
Executive represents that, to the best of his or her knowledge, none of the
Inventions will violate or infringe upon any right, patent, copyright, trademark
or right of privacy, or constitute libel or slander against or violate any other
rights of any person, firm or corporation, and that Executive will not knowingly
create any Invention which causes any such violation.
 
5.9 
Inventions, Intellectual Property and Equipment Not Transferred

 
Executive has set forth on Exhibit D attached hereto a complete list and brief
description of all Inventions, intellectual property and equipment located at
the Company which is owned directly or indirectly by Executive and which shall
not be transferred to the Company pursuant to this Agreement. Except as so
listed, Executive agrees that he or she will not assert any rights under any
intellectual property as having been made or acquired by Executive prior to
being employed by the Company. The Company may, at its discretion, require
detailed disclosures and materials demonstrating ownership of the intellectual
property so listed.
 
5.10 
Exclusivity of Employment

 
During the Term, and without prior approval of the Board of Directors, Executive
shall not directly or indirectly engage in any activity competitive with or
adverse to the Company's business or welfare or render a material level of
services of a business, professional or commercial nature to any other person or
firm, whether for compensation or otherwise.
 
 
15

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
5.11 
Covenant Not to Compete

 
Executive acknowledges that his services to the Company involve a unique level
of trust, of skills, and of access to Confidential Information and other
business and strategic insights about the Company, and accordingly Executive
agrees to be bound and abide by the following covenant not to compete:
 
(a) Term and Scope. During Executive's employment with the Company and for a
period of twelve (12) months after the Term, Executive will not render to any
Conflicting Organization (as hereinafter defined), services, directly or
indirectly, anywhere in the world in connection with any Conflicting Product (as
hereunder defined), except that Executive may accept employment with a
Conflicting Organization whose business is diversified (and which has separate
and distinct divisions) if Executive first certifies to the Company in writing
that such prospective employer is a separate and distinct division of the
Conflicting Organization and that Executive will not render services directly or
indirectly in respect of any Conflicting Product. Such twelve (12) month time
period shall be tolled during any period that Executive is engaged in activity
in violation of this covenant.
 
(b)           Judicial    Construction. Executive and the Company agree that, if
the period of time or the scope of this Covenant Not to Compete shall be
adjudged unreasonably overbroad in any court proceeding, then the period of time
and/or scope shall be modified accordingly, so that this covenant may be
enforced with respect to such services or geographic areas and during such
period of time as is judged by the court to be reasonable.
 
(c)           Definitions.   For purposes of this Agreement, the following terms
shall have the following meanings:
 
(i)           "Conflicting Product" means any product, method or process, system
or service of any person or organization other than the Company that is the same
as, similar to or interchangeable with any product, method or process, system or
service that was provided or under development by the Company or any of its
Affiliates at the time Executive's employment with the Company terminates, or
about which Executive acquired any Confidential Information or developed any
Executive Work Product.
 
 
16

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
(ii)           "Conflicting Organization" means any person or organization which
is engaged in research on or development, production, marketing, licensing,
selling or servicing of any Conflicting Product.
 
5.12 
Non-Solicitation

 
For a period of twelve (12) months after termination of employment with the
Company for any reason, Executive shall not directly or indirectly solicit or
hire, or assist any other person in soliciting or hiring, any person employed by
the Company (as of the date of Executive's termination) or any person who, as of
the date of Executive's termination, was in the process of being recruited by
the Company, or induce any such employee to terminate his or her employment with
the Company.
 
5.13 
Judicial Enforcement

 
In the event of a breach or violation of any provision of this Article 5 by
Executive, the parties agree that, in addition to any other remedies it may
have, the Company shall be entitled to equitable relief for specific
performance, and Executive hereby agrees and acknowledges that the Company has
no adequate remedy at law for the breach of the employment covenants contained
herein.
 
Article 6.   Miscellaneous
 
6.1 
Notices

 
All notices or other communications which are required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument given by
personal delivery, air courier or registered or certified mail, postage prepaid,
return receipt requested, addressed to such party at the address set forth below
or such other address as may thereafter be designated in a written notice from
such party to the other party:
 
To Company:
Sucampo Pharmaceuticals, Inc.
4520 East West Highway, Third Floor
Bethesda, Maryland 20814
Attention: Human Resources
Copy to: Corporate Secretary

 
17

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
To Executive:
Peter Greenleaf
7307 Burdette Court
Bethesda, MD 20817

 
All  such notices,  advances  and  communications  shall be  deemed  to  have
been  delivered  and received in the case of personal delivery on the date of
such delivery, (ii) in the case of air courier, on the business day after the
date when sent and (iii) in the case of mailing, on the third business day
following such mailing.
 
6.2 
Headings

 
The headings of the articles and sections of this Agreement are inserted for
convenience only and shall not be deemed a part of or affect the construction or
interpretation of any provision hereof.
 
6.3 
Modifications; Waiver

 
No modification of any provision of this Agreement or waiver of any right or
remedy herein provided shall be effective for any purpose unless specifically
set forth in a writing signed by the party to be bound thereby. No waiver of any
right or remedy in respect of any occurrence or event on one occasion shall be
deemed a waiver of such right or remedy in respect of such occurrence or event
on any other occasion.
 
6.4 
Entire Agreement

 
This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all other prior agreements, understandings,
representations and warranties, written and oral, heretofore made with respect
thereto.
 
6.5 
Severability

 
Any provision of this Agreement that may be prohibited by, or unlawful or
unenforceable under, any applicable law of any jurisdiction shall, as to such
jurisdiction, be ineffective without affecting any other provision hereof. To
the full extent, however, that the provisions of such applicable law may be
waived, they are hereby waived, to the end that this Agreement be deemed to be a
valid and binding agreement enforceable in accordance with its terms.
 
 
18

--------------------------------------------------------------------------------

 
Confidential
Peter Greenleaf
 
Employment Agreement
February 10, 2014
FINAL

 
6.6 
Controlling Law

 
This Agreement has been entered into by the parties in the State of Maryland and
shall be continued and enforced in accordance with the laws of Maryland.
 
6.7 
Arbitration

 
Any controversy, claim, or breach arising out of or relating to this Agreement
or the breach thereof shall be settled by arbitration in the State of Maryland
in accordance with the rules of the American Arbitration Association for
commercial disputes and the judgment upon the award rendered shall be entered by
consent in any court having jurisdiction thereof; provided, however, that this
provision shall not preclude the Company from seeking injunctive or similar
relief from the courts to enforce its rights under the Employment Covenants set
forth in Article 5 of this Agreement. It is understood and agreed that, in the
event the Company gives notice to Executive of termination for Cause and it
should be finally determined in a subsequent arbitration that Executive's
termination was not for Cause as defined in this Agreement, then the remedy
awarded to Executive shall be limited to such compensation and benefits as
Executive would have received in the event of Executive's termination other than
for Cause at the same time as the original termination.
 
6.8 
Assignments

 
Subject to obtaining Executive's prior approval, which shall not be unreasonably
withheld or delayed, the Company shall have the right to assign this Agreement
and to delegate all rights, duties and obligations hereunder to any entity that
controls the Company, that the Company controls or that may be the result of the
merger, consolidation, acquisition or reorganization of the Company and another
entity. Executive agrees that this Agreement is personal to Executive and
Executive's rights and interest hereunder may not be assigned, nor may
Executive's obligations and duties hereunder be delegated (except as to
delegation in the normal course of operation of the Company), and any attempted
assignment or delegation in violation of this provision shall be void.
 
 
19

--------------------------------------------------------------------------------

 
Confidential
Peter  Greenleaf
 
Employment Agreement
 February 10, 2014
 FINAL

 
6.9 
Read and Understood

 
Executive has read this Agreement carefully and understands each of its terms
and conditions. Executive has sought independent legal counsel of Executive's
choice to the extent Executive deemed such advice necessary in connection with
the review and execution of this Agreement.
 
6.10 
Counterparts

 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original and both of which, taken together shall constitute
one and the same instrument.  Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.
 
 

Sucampo Pharmaceuticals, Inc.   Executive                   /s/ Dr. Ryuji Ueno  
/s/ Peter Greenleaf   Dr. Ryuji Ueno, Chairman of the Board,   Peter Greenleaf  
Chief Executive Officer and
     
Chief Scientific Officer
                     
/s/ Anthony Celeste
     
Anthony Celeste, Lead Director of the
Board of Directors
     

 
 
 
20 

--------------------------------------------------------------------------------